Citation Nr: 0518423	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  02-15 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUES

1.  Entitlement to payment or reimbursement for the cost of 
unauthorized medical treatment rendered at a private facility 
on June 4 and 5, 2000.  

2.  Whether the veteran submitted a timely appeal with 
respect to a decision denying reimbursement for dental 
expenses.

(The issue of entitlement to payment or reimbursement for the 
cost of unauthorized medical treatment rendered at a private 
facility on November 1, 2003, is the subject of a separate 
appellate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1965 to August 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 decision by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Boise, Idaho.  A hearing was held in March 2004 before the 
undersigned Veterans Law Judge.  

During the hearing, the veteran also presented testimony 
pertaining to a claim for dental benefits.  The Board notes 
that the regional office has indicated that the veteran did 
not file a timely appeal with respect to that issue.  That 
timeliness issue is not ripe for appellate review, however, 
as the issue of whether the appeal was filed in a timely 
manner has not been addressed in a statement of the case.  
Accordingly, the Board will address this situation in the 
Remand which follows.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999) (holding that, where notice of 
disagreement is filed with decision and no statement of the 
case has been issued, the Board must remand, not refer, that 
issue to the RO for issuance of a statement of the case).

The Board further notes that the veteran has also appealed a 
decision regarding entitlement to payment or reimbursement 
for the cost of unauthorized medical treatment rendered at a 
private facility on November 1, 2003.  A hearing on that 
issue was held before a different Veterans Law Judge in 
October 2004.  That issue will be the subject of a separate 
appellate decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There have been significant changes in the law applicable to 
the appellant's claim.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The Act 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete his claims, and 
which portion of any such information or evidence is to be 
provided by the claimant and which portion, if any, the VA 
will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5102 and 5103.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  See also Charles (John) 
v. Principi, 16 Vet. App. 370 (2002).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.

The Board finds that the case must be remanded to the agency 
of original jurisdiction (AOJ) because the requirements of 
the VCAA have not been met.  In particular, none of the 
documents of record conform to the notice requirements of 
38 U.S.C.A. § 5103(a).  The veteran has not been provided a 
VCAA notification letter containing information and evidence 
needed to substantiate and complete his claim, and which 
portion of any such information or evidence is to be provided 
by the claimant and which portion, if any, the VA will 
attempt to obtain on behalf of the claimant.  Therefore, the 
Board must remand the case for the purpose of having such a 
letter issued.  

Although it is the responsibility of the AOJ to apply the 
VCAA, the Board's review of the claims files revealed 
particular development which is required.  In this regard, 
the Board notes that the files do not contain a copy of the 
medical treatment records from the private hospital for the 
treatment for which payment or reimbursement is sought.  The 
only documents of record are the bills from the treatment and 
copies of instructions given to the veteran by the treating 
physician.  The actual treatment records retained by the 
hospital have not been obtained.  These records should be 
obtained for review as they may contain information regarding 
whether the treatment was necessitated by a medical 
emergency.  

With respect to the issue involving dental benefits, the 
Board notes that the AOJ denied reimbursement for dental 
expenses in 1997 and the veteran filed a notice of 
disagreement (NOD).  The AOJ issued a statement of the case 
in December 1997.  The files before the Board contain no 
record of a substantive appeal statement having been received 
within 60 days of the SOC.  The veteran claims that he 
submitted an appeal in February 1998, which would have been 
within the time limit.  He submitted a "reconstructed" 
appeal statement in July 1999.  

The RO advised the veteran in a letter dated in March 2000 
that an appeal was not received within the time limit.  The 
veteran then submitted a letter in March 2000 which can be 
interpreted as an NOD with the adverse determination 
regarding the timeliness appeal of the denial of dental 
benefits.  

As noted above in the Introduction to this decision, no 
statement of the case was ever issued following the 
appellant's notice of disagreement with the decision 
regarding the timeliness of appeal of the denial of dental 
benefits.  Due process considerations mandate that the case 
be REMANDED for a statement of the case on this matter.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The AOJ must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the AOJ 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.  The required notice to 
the appellant should include a statement 
as to the information and evidence 
necessary to substantiate the claim and 
should indicate which portion of any such 
information or evidence is to be provided 
by the claimant and which portion, if 
any, the VA will attempt to obtain on 
behalf of the claimant.  

2.  The AOJ should attempt to obtain all 
available evidence of which it becomes 
aware as a result of the appellant's 
response to the additional notice, as 
well as the hospitalization records from 
the Holy Rosary Hospital in Ontario for 
the period from June 3-5, 2000.  The AOJ 
must inform the appellant as to any 
evidence which cannot be obtained.  

3.  The AOJ should review any additional 
evidence which is added to the claims 
file and determine whether the benefit 
sought on appeal may now be granted.  If 
the benefit sought on appeal remains 
denied, the appellant and representative 
should be furnished a SSOC and given the 
opportunity to respond thereto.  

4.  The AOJ should also issue a statement 
of the case in response to the notice of 
disagreement with the decision regarding 
whether a timely appeal was submitted 
with respect to a decision denying 
reimbursement for dental expenses.  The 
AOJ should then allow the appellant 60 
days within the date of mailing of the 
statement of the case, or the remainder 
of the one year period from the date of 
notification of the decision being 
appealed, whichever period ends later, to 
perfect the appeal of that issue to the 
Board if she so desires by filing a VA 
Form 9 substantive appeal. 38 C.F.R. § 
20.302(b).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



